Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 18-61773-Civ-COOKE/HUNT

   ANITA JAIRAM, individually and on behalf
   of all others similarly situated,

                  Plaintiff,
   v.

  FASHION NOVA, INC.,
   A California Company,

                  Defendant.

                          DEFENDANT’S RESPONSE TO PLAINTIFF’S
                          NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendant Fashion Nova, Inc. (“Fashion Nova”) respectfully submits this response
  to Plaintiff’s Notice of Supplemental Authority [DE 37] regarding the order entered in
  Goldschmidt v. Rack Room Shoes, Inc., No. 1:18-cv-21220-KMW (S.D. Fla. Jan. 4, 2019)
  (Williams, J.).    As described below, and for the same reasons that Plaintiff’s previous
  supplemental authorities were of limited support [see DE 24, 26, 29, 35], the supplemental
  authority that Plaintiff now cites does little to support her Opposition to Fashion Nova’s
  Motion to Stay.
         In Goldschmidt, the defendant did not seek a stay under the primary jurisdiction
  doctrine but, rather, purely on grounds that the court has discretion to control its own
  docket. See Def. Rack Room Shoes, Inc.’s Mot. to Stay and Mem. of Law [Goldschmidt
  DE 23, at 3-9].      For that reason, neither party briefed the application of the primary
  jurisdiction doctrine to the issue of whether a stay should be granted pending the FCC’s
  forthcoming ruling clarifying the definition of “automatic telephone dialing system”
  (“ATDS” or autodialer) under the TCPA – the principle basis on which Fashion Nova’s
  own Motion to Stay is based. Thus, Judge Williams did not have occasion to decide the
  issue presently before this Court.
         There are, however, several other reasons why the Goldschmidt order is of little
  utility here.   First, briefing on the defendant’s motion to stay was completed in mid-

                                               1
Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 2 of 7



  September 2017. Thus, neither the parties nor Judge Williams had the benefit of discussion
  of or citation to the following more recent developments at the FCC with respect to the
  autodialer proceedings:
                 Scores of stakeholders, including industry participants and consumer groups,
                  have met with representatives from the FCC Chairman’s and other
                  Commissioners’ offices, the FCC’s Consumer and Governmental Affairs
                  Bureau (“CGB”), and other FCC Bureaus and Divisions about the ATDS and
                  other issues raised in the Commission’s public notices underlying the current
                  FCC proceedings.1 Notably, neither Plaintiff nor her attorneys have taken
                  advantage of their own rights to meet with the FCC to discuss their views on
                  how the Commission should clarify the ATDS definition.

                 On September 18, 2018, the FCC released copies of letters from earlier that
                  month that Chairman Pai wrote to Congressmen Buck, McKinley, and
                  Zeldin, regarding the TCPA, stating, among other things, that “[t]he
                  Commission is now poised to examine and reconsider these issues [the ATDS
                  definition and other issues following the D.C. Circuit’s decision in ACA Int’l
                  v. FCC, 885 F.3d 687 (D.C. Cir. 2018)].”2

                 On October 3, 2018, the FCC issued sua sponte another public notice seeking
                  further comment on the definition of an ATDS in light of the Ninth Circuit’s

  1
            For example, (1) on September 17, 2018, the National Consumer Law Center (“NCLC”), the
  Consumers Union, Public Knowledge, the National Association of Consumer Advocates, and the Electronic
  Privacy Information Center (the “Consumer Groups”) met with representatives from FCC Chairman Pai’s
  office; (2) on September 19, 2018, ACA International met with leadership from a number of FCC Bureaus and
  Divisions; (3) on September 20, 2018, the American Association of Healthcare Administrative Management,
  Winning Strategies Washington, Anthem, Inc., Blue Cross Blue Shield Association, and WellCare Health
  Plans, Inc. met with representatives from FCC Chairman Pai’s office (4) on October 3, 2018, the National
  Association of Federally-Insured Credit Unions met with representatives from the FCC’s CGB; on October 23,
  2018, the NCLC had a conference call with FCC Staff; (5) on October 26, 2018, NCLC had another
  conference call, this time with representatives from Commissioner Rosenworcel’s office; (6) on October 30,
  2018, ADT LLC met with representatives from Chairman Pai’s and Commissioner’s O’Rielly’s, Carr’s, and
  Rosenworcel’s offices, and the FCC’s CGB; (7) on November 1, 2018, Capital One met with representatives
  from the FCC’s CGB; (8) on November 5, 2018, Callfire, Inc. met with representatives from the FCC’s Office
  of General Counsel; (9) on November 8, 2018 CallFire met with representatives from Chairman Pai’s and
  Commissioner Rosenworcel’s offices, and the FCC’s CGB; (10) on November 13, 2018, the Internet &
  Television Association met with representatives from the FCC’s CGB; (11) on November 19, 2018, Sirius XM
  Radio Inc. met with representatives from Chairman Pai’s and Commissioner Rosenworcel’s offices,
  Commissioner O’Rielly and members of his staff, and Commissioner Carr and members of his staff; and (12)
  on December 6, 2018, LiveVox, Inc. met with representatives from Chairman Pai’s office and the FCC’s CGB.
  The Consumer Groups also sent a letter to the FCC on November 13, 2018 supplementing their previous June
  and October comments to the FCC on the ATDS issue, and had a conference call with FCC Staff regarding
  that letter on November 15, 2018. Fashion Nova would be happy to provide the Court with copies of letters
  publicly-available on the FCC’s website documenting the above-described meetings and conference calls
  should the Court so request.
  2
          Copies of these letters are publicly-available on the FCC’s website.                          See
  https://www.fcc.gov/chairman-pais-letters-congress (released by FCC on Sept. 18, 2018).

                                                      2
Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 3 of 7



                  decision in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018).
                  See Fashion Nova’s Not. of Supp. Auth. [DE 27].3 Beyond characterizing the
                  Ninth Circuit’s decision as “expansive,” the FCC set a tight schedule for
                  public comments, with initial comments due October 17, 2018 and reply
                  comments due seven days later on October 24. Id. A number of stakeholders
                  submitted comments and reply comments in response to that public notice;
                  Plaintiff did not.

                 Just a few weeks ago, on December 13, 2018, FCC Commissioner O’Rielly
                  noted in his Statement accompanying the FCC’s order of that same date
                  establishing a reassigned number database and corresponding safe harbor
                  under the TCPA for those callers that utilize such database but still reach an
                  unintended recipient – one of the issues, like the ATDS definition, raised in the
                  FCC’s May 2018 Public Notice [see DE 13-1, at 3] – that Chairman Pai “ha[s]
                  promised that a comprehensive redo of our TCPA rules will be considered
                  promptly.”4

  These activities at and by the FCC underscore that the agency is actively considering the
  ATDS issue and moving towards resolution. Indeed, as noted above, just a few weeks ago,
  the FCC began issuing rulings on the issues raised in the same May 2018 Public Notice,
  which called for comment on the autodialer definition. At the same time, Commissioner
  O’Rielly disclosed that Chairman Pai has promised a forthcoming ruling on the ATDS
  definition “promptly.”
          Second, the Goldschmidt order relies on questionable authority. For example, the
  order relies upon Guirola-Beeche v. U.S. Dep’t of Justice, 662 F. Supp. 1414 (S.D. Fla.
  1987) as articulating the factors that courts evaluate in determining whether to stay a case
  pursuant to their inherent authority. However, that 42 year-old decision was not one
  involving a stay of litigation but, rather, the issue was whether the court should stay the
  accrual of interest and handling charges on a delivery bond designed to ensure that an illegal
  alien would appear at court and Immigration and Naturalization Service removal
  proceedings. Id. at 1415. Guirola-Beeche simply did not address the type of stay being
  sought by Fashion Nova here and the four-factor test that that court articulated has no

  3
         Plaintiff did not respond to Fashion Nova’s notice of the October 3, 2018 FCC public notice as
  supplemental authority. In fact, not once in this case has Plaintiff responded to Fashion Nova’s notice of
  supplemental authority supporting its Motion to Stay.
  4
         See Statement of Commissioner Michael O’Rielly, In re Advanced Methods to Target and Eliminate
  Unlawful Robocalls, Second Report and Order, CG Docket No. 17-59, at 48 (FCC Dec. 13, 2018) (available at
  https://docs.fcc.gov/public/attachments/FCC-18-177A1.pdf) (emphasis added).

                                                      3
Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 4 of 7



  relevance to stays of litigation.
         The Goldschmidt order also cites Trujillo v. Conover & Co. Commc’ns, 221 F.3d
  1262 (11th Cir. 2000) for the proposition that a stay must not be “immoderate.” Yet, the
  issue in Trujillo was whether the court should stay the litigation before it pending a decision
  in a related case being litigated in the Bahamas under abstention principles and the court’s
  inherent authority. Fashion Nova is not seeking a stay pending another court’s decision in
  ongoing litigation but, rather, to allow the agency charged with construing and enforcing the
  TCPA to issue a ruling clarifying the ATDS definition that will govern this case. That is the
  quintessential fact pattern justifying a stay under the primary jurisdiction doctrine. In any
  event, as Fashion Nova has argued (DE 22, at 8-10), and Judge Bloom confirmed this past
  November in denying the plaintiff’s motion to lift a stay entered pursuant to the primary
  jurisdiction to allow the FCC to issue a declaratory ruling interpreting the TCPA, the length
  of a stay is not a factor courts consider in applying the primary jurisdiction doctrine:
                 The Court previously granted Defendant M3 USA Corporation’s
         (“Defendant”) request to stay this matter pending a ruling from the Federal
         Communications Commission (“FCC”) on its Petition for Expedited
         Declaratory Ruling, finding that a stay is warranted pursuant to the “primary
         jurisdiction doctrine.” In the instant Motion, Plaintiffs request that the Court
         lift the stay because more than a year has passed since Defendant estimated the
         FCC would issue a ruling. Plaintiffs argue that Defendant’s prediction about a
         prompt ruling from the FCC has proven to be false, and upon this basis alone,
         the Court may lift the stay.

                The Court disagrees. Plaintiffs do not point to any compelling reason
         for the Court to alter its determination that a stay continues to be warranted
         under the “primary jurisdiction doctrine.” Furthermore, upon review, the
         authorities relied upon by Plaintiffs do not alter the Court’s conclusion. In
         the alternative, Plaintiffs request that the Court impose an outer limit upon
         the duration of the stay. At this time, the Court declines to do so, and will
         continue to review the parties’ status reports to determine the ongoing
         propriety of the stay in this case.

  Comprehensive Health Care Sys. of the Palm Beaches, Inc. v. M3 USA Corp., No. 9:16-cv-
  80967, DE 120 (S.D. Fla. Nov. 9, 2018) (Bloom, J.) (emphasis added and internal citation
  omitted) (attached hereto as Exhibit “A”).
         Judge Williams also cited three recent decisions in which stays pending the current
  FCC proceeding were denied – Halperin v. Youfit Health Clubs, LLC, No. 18-61722-cv-

                                                 4
Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 5 of 7



  Dimitrouleas (S.D. Fla. Sept. 19, 2018); Powell v. Youfit Health Clubs, LLC, No. 17-62328-
  cv-Bloom (S.D. Fla. Sept. 24, 208); and Poirier v. Cubamax Travel, Inc., No. 18-23240-
  Altonaga (S.D. Fla. Oct. 9, 2018).       Plaintiff has noticed each of those decisions as
  supplemental authority in this case and Fashion Nova has responded in turn explaining why
  not one of them bears on its own Motion.            See DE 24 (Fashion Nova’s response to
  Halperin); 26 (Fashion Nova’s response to Powell); 29 (Fashion Nova’s response to Poirier).
  While there are a number of reasons why none of those cases undermine Fashion Nova’s
  Motion, see id., a common thread amongst them is that not one addressed the propriety of a
  stay under the primary jurisdiction doctrine.
         For all of the reasons set forth in Fashion Nova’s briefs in support of its Motion to
  Stay, its responses to Plaintiff’s supplemental authorities, and its own Notices of
  Supplemental Authority, this Court should stay this litigation under both the primary
  jurisdiction doctrine and its inherent discretion to control its docket in order to allow the
  FCC to issue its forthcoming declaratory ruling clarifying the ATDS definition.

  Date: January 4, 2019                               Respectfully submitted,

                                                      /s/ Aaron S. Blynn
                                                      Aaron S. Blynn
                                                      GENOVESE JOBLOVE & BATTISTA
                                                      Florida Bar No. 0073464
                                                      100 S.E. Second Street
                                                      44th Floor
                                                      Miami, FL 33131
                                                      Telephone: (305) 349-2300
                                                      Email: ablynn@gjb-law.com


                                                      Daniel S. Blynn (pro hac vice)
                                                      Kathleen K. Sheridan (pro hac vice)
                                                      VENABLE LLP
                                                      600 Massachusetts Ave. NW
                                                      Washington, DC 20001
                                                      Telephone: 202.344.4000
                                                      Email: DSBlynn@venable.com
                                                      Email: KKSheridan@venable.com




                                                  5
Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 6 of 7



                                           Liz C. Rinehart (pro hac vice)
                                           VENABLE LLP
                                           750 East Pratt Street
                                           Suite 900
                                           Baltimore, MD 21202
                                           Telephone: 410.528.4646
                                           Email: LCRinehart@venable.com

                                           Counsel for Defendant Fashion Nova,
                                           Inc.




                                       6
Case 0:18-cv-61773-MGC Document 38 Entered on FLSD Docket 01/04/2019 Page 7 of 7



                                 CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served by CM/ECF
  this 4th day of January, 2019, upon all counsel of record on the service list below.
                                                     By:    /s/ Aaron S. Blynn
                                                            AARON S. BLYNN

                                         SERVICE LIST

  Manuel S. Hiraldo                                         Aaron S. Blynn
  mhiraldo@hiraldolaw.com                                   ablynn@gjb-law.com
  Hiraldo P.A.                                              Genovese Joblove & Battista
  401 E. Las Olas Boulevard                                 100 S.E. Second Street
  Suite 1400                                                44th Floor
  F. Lauderdale, FL 33301                                   Miami, FL 33131
  Telephone: 954.400.4713                                   Telephone: 305.349-2300


  Ignacio J. Hiraldo                                        Daniel S. Blynn
  ijhiraldo@ijhlaw.com                                      Kathleen K. Sheridan
  IJH Law                                                   dsblynn@venable.com
  14 NE First Ave.                                          kksheridan@venable.com
  10th Floor                                                Venable LLP
  Miami, FL 33132                                           600 Massachusetts Ave. NW
  Telephone: 786.351.8709                                   Washington, DC 20001
                                                            Telephone: 202.344.4000

  Scott A. Edelsberg                                        Liz C. Rinehart
  scott@edelsberglaw.com                                    lcrinehart@venable.com
  Edelsberg Law, P.A.                                       Venable LLP
  19495 Biscayne Blvd. #607                                 750 East Pratt Street
  Aventura, FL 33180                                        Suite 900
  Telephone: 305.975.3320                                   Baltimore, MD 21202
                                                            Telephone: 410.528.4646

  Michael Eisenband                                         Counsel for Defendant Fashion
  MEisenband@Eisenbandlaw.com                               Nova, Inc.
  Eisenband Law, P.A.
  515 E. Las Olas Boulevard, Suite 120
  Ft. Lauderdale, FL 33301
  Telephone: 954.533.4092

  Counsel for Plaintiff Anita Jairam and the
  Class


                                                 7
